Anthony C. Wills Senior Attorney [Marathon Oil Corporation Letterhead] 5555 San Felipe Street Houston, Texas 77056 Telephone713.296.2571 Fax 713.296.4227 ACWills@marathonoil.com December 22, 2011 Ms. Caroline Kim Staff Attorney United States Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, DC 20549 Re: Marathon Oil Corporation Response to SEC Letter dated December 21, 2011 Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 28, 2011 File No. 001-05153 Dear Ms. Kim: This letter is to confirm our conversation today that Marathon Oil Corporation’s response letter to the December 21, 2011 comment letter of the U.S. Securities and Exchange Commission will be due on or before Friday, January 13, 2012. Very truly yours, /s/ Anthony C. Wills Anthony C. Wills
